DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
The Applicant’s claim for benefit of provisional application 62/329,603 filed 04/29/2016, has been received and acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/20/2021, and 08/24/2021 were filed after the mailing date of the Non-Final Rejection on 07/20/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-18, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance. Independent claim 16, of which all other claims are dependent upon, describes a bearing assembly for use within a coating line. The bearing assembly is configured to support a first journal of a roll relative to a fixture of a dip tub and is configured for submersion in molten metal. The bearing assembly consist of a bearing block and a roller sleeve. The bearing block defines an opening therein, and the roller sleeve is disposed within the opening defined by the bearing block between the bearing block and 

Blumenau (U.S. 2015/0068454, cited by applicant as DE-102012103132 B3; previously cited)
Blumenau teaches a bearing assembly for use in a coating line, wherein the bearing assembly is configured to support a journal of a roll relative to a fixture of a dip tub (Figures 5 and/or 6). Blumenau teaches the bearing assembly being configured for submersion in molten metal (paragraph [0002]). Blumenau teaches the bearing assembly comprising a bearing block (Figure 6, Char. No. 32; paragraph [0058]), wherein the bearing block defines an opening therein (Figure 6) and a roller sleeve (Figure 6, Char. No. 33), wherein the roller sleeve is disposed within the opening defined by the bearing block between the bearing block and a journal of a roll (Figure 6). Blumenau teaches the roller sleeve being configured to rotate relative to the bearing block (e.g., Blumenau within paragraph [0058] teaches the plain bearing 31 consists of a plain bearing shell 32 and a plain bearing inner ring 33, thus one of ordinary skill would readily appreciate and understand that the shell is a stationary object within the bearing while the inner ring is configured to rotate relative to this shell/bearing block. 
However, Blumenau teaches the necessary inclusion of the elastic sealing disks 29, and 30 in all embodiments (e.g., Figures 5 and 6) and therefore teaches away from a bearing assembly consisting of a bearing block and a roller sleeve.

Sakai (JPH-05287475-A, cited by applicant within the IDS filed 11/24/2020)
consisting of a bearing block, wherein the bearing block defines an opening therein (Figure 4, Char. No. 9), and a roller sleeve (Figure 4, Char. No. 10, paragraph [0022]), wherein the roller sleeve is disposed within the opening defined by the bearing block between the bearing block and the journal of the roll (Figure 4). 
However, Sakai teaches the roller sleeve as being fitted to the bearing block and therefore does not teach the roller sleeve being configured to rotate relative to the bearing block. Furthermore, Sakai does not teach the roller sleeve defining a gap between an inner surface of the roller sleeve and an outer surface of the journal. 

Nakagawa (JP-0230310-A, previously cited)
Nakagawa teaches a bearing assembly consisting of a bearing block and a roller sleeve (Figure 1, Char. Nos. 1-2, page 1 - i.e., “ [Operation] FIG. 1 is a section view…”). However, Nakagawa teaches the roller sleeve specifically being configured to remain stationary relative to the bearing block (page 2 - i.e., “a sleeve assembled roll is obtained which does not cause slippage between the sleeve and the arm”). Thus, Nakagawa teaches away from a bearing assembly in which a roller sleeve is configured to rotate relative to the bearing block as recited within independent claim 16. 

Kleimeyer (U.S. Patent No. 5,538,559, previously cited)
Kleimeyer teaches a bearing support system for a rolling assembly submerged within a molten metal coating bath (abstract). Kleimeyer teaches an inner surface of a bore of a roller sleeve being sized to define a clearance fit with an outer surface of at least one journal (i.e., “trunnion 54”) such that the clearance fit with an outer surface of at least one journal (trunnion) is sized to cause the roller sleeve to rotate simultaneously with at least one journal thus inhibiting slippage during rotation between a roller sleeve and at least one journal (column 4, lines 62-65). Kleimeyer teaches this restricts wear to the sleeve rather than the outer surface of the least one journal (trunnion) (column 4, lines 65-67). 
However, Kleimeyer teaches that the sleeve is mechanically coupled to the journal (column 4, lines 60-67), and thus teaches away from the requirement of a roller sleeve defining a gap between an inner surface of a roller sleeve and an outer surface of a journal. 

Vignot (U.S. Patent No. 5,718,766, cited by applicant within the IDS filed 11/24/2020)
Vignot teaches a bearing assembly for use in a coating line, wherein the bearing assembly is configured to support a journal of a roll relative to a fixture of a dip tub (abstract; Figure 3). Vignot teaches the bearing assembly being configured for submersion in molten metal (Figure 1). Vignot teaches the bearing assembly consisting of a bearing block, wherein the bearing block defines an opening therein (Figure 3, Char. Nos. 9, and 11; column 3, lines 40-49). 
However, Vignot does not teach a roller sleeve being disposed within the opening defined by the bearing block between the bearing block and the journal of the roll. 

Oyagi (U.S. Patent No. 5,667,310, cited by applicant within the IDS filed 11/24/2020)
Oyagi teaches a sliding bearing to be immersed within molten metal (abstract). Oyagi teaches the necessary inclusion of a solid particle trap 14 (column 6, lines 20-35), and therefore teaches away from a bearing assembly consisting of a bearing block and a roller sleeve. 

Nakagawa (U.S. Patent No. 5,072,689, cited by applicant within the IDS filed 11/24/2020)
Nakagawa teaches a continuous hot-dip plating apparatus (abstract). In the closest embodiment to the instant invention, Nakagawa teaches the necessary inclusion of fixing elements (Figures 10-12; column 10, line 49 through column 11, line 12). Thus Nakagawa teaches away from a bearing assembly consisting of a bearing block and a roller sleeve. Furthermore, Nakagawa teaches away from a roller sleeve being configured to rotate relative to a bearing block. 

March (U.S. 2012/0073103, cited by applicant within the IDS filed 11/24/2020)
March teaches a quick change conveyor roll sleeve assembly and method (abstract). March teaches the necessary of additional parts such as a collar 14, and snap rings 24 (paragraph [0034]) and thus teaches away from a bearing assembly consisting of a bearing block and a roller sleeve. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735